DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-20 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the electrified vehicle, comprising: a flexible modular platform including a front end structure; and a thermal module assembly mounted to the front end structure, wherein the thermal module assembly includes an outside heat exchanger, a refrigerant system, a first manifold valve, and a second manifold valve of instant independent claim 1. The integrated thermal management system for an electrified vehicle, comprising: a refrigerant system configured to circulate a refrigerant and including a first refrigerant-to-coolant heat exchanger and a second refrigerant-to-coolant heat exchanger; a coolant system configured to circulate a coolant through the first refrigerant- to-coolant heat exchanger, the second refrigerant-to-coolant heat exchanger, or both for exchanging heat with the refrigerant based on a thermal control mode of the integrated thermal management system, wherein: a first circuit of the coolant system is configured to receive a first portion of the coolant for thermally managing a first electrified vehicle component; a second circuit of the coolant system is configured to receive a second portion of the coolant for thermally managing a second electrified vehicle component; a third circuit of the coolant system is configured to receive a third portion of the coolant for addressing a first auxiliary load of the electrified vehicle; and a fourth circuit of the coolant system is configured to receive a fourth portion of the coolant for addressing a second auxiliary load of the electrified vehicle; and a control unit configured to selectively control a flow of each of the first portion, the second portion, the third portion, and the fourth portion of the coolant based on the thermal control mode of instant independent claim 12.
The following references (US-20140216709-A1) to Smith; Mark G., (US-20140216693-A1) to Pekarsky; Lev, (US-20080251235-A1) to Zhou; Peng, (US-20160107503-A1) to Johnston; Vincent George, (US-20090145674-A1) to Lee; David Warren, (US-20110000241-A1) to Favaretto; Fabrizio, (JP-2014037182-A) to HATAKEYAMA A, (CN-110422082-A) to KE J, (CN-1608013-A) to B. C A, and (CN-206287788-U) to MA D; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claims 1 and 12. Therefore, the independent claims and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

08/21/2022